Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/20/2021.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998).
Regarding claims 1 and 11, Polizzotti teaches a method for treating water from a hydrocarbon process, the process comprising using a sensor/analyzer (115) to measure the total organic carbon (TOCs) in a sample of the water at the inlet of a flotation unit and an outlet of a flotation unit, providing the measured TOCs to a processing device (92), determining a treatment protocol based on the TOCs, and treating the water, based upon the treatment protocol, by controlling a feed control unit (90) (Fig. 4 and [0037]-[0044]). It is noted that while Polizzotti shows the TOCs being measured prior to a chemical feed system that feeds to the flotation unit, Applicant’s own specification and drawings show that the chemical feed system would still be considered part of the inlet 
Polizzotti fails to teach the hydrocarbon process water being from a desalter. Metcalfe teaches that in treating water from a hydrocarbon process, a desalter is used to separate various contaminants from the oil. Further, the desalter performance is monitored and optimized according to a variety of factors, such as organic content (similar to TOCs), inorganic content, concentrations of contaminants, temperature and pressure ([0028]-[0030]). Similarly, Polizzotti teaches treating a stream having similar components (oil, water, organic content, and inorganic content). As such, one skilled in the art would have found it obvious to apply the Polizzotti method to a desalter stream/brine water as they contain similar components and one skilled in the art would have a reasonable expectation of success in treating a similar stream having the same components. Since the desalter brine stream has similar components, one skilled in the art would have found it obvious to treat the desalter brine stream in order to remove and separate the unwanted components from the water stream. 
Regarding claims 2 and 15, Polizzotti teaches that the chemicals added would include coagulants and flocculants ([0042]).
Regarding claims 3 and 16, Polizzotti teaches that the TOC’s can be measured in multiple points and the chemical addition occurs either before or after the point where the TOCs are measured (Fig. 4).
Regarding claims 4 and 17, as discussed above, Metcalfe teaches that the desalter operating parameters are modified based on organic content (similar to TOC) ([0029]). As such, a sensor or measurement means for measuring organic content/TOC 
Regarding claims 5 and 18, while it is unclear how the desalter can be controlled modified, Metcalfe teaches that operational parameters of the desalter, such as chemical addition rate, can be modified according to the properties of the fluid being treated, which includes organic content ([0029]). As Polizzotti teaches optimizing chemical addition based on organic content (TOCs), one skilled in the art would have found it obvious to optimize the desalter chemical addition based on the measured organic content/TOCs in order to reduce chemical waste while ensuring proper operation. 
Regarding claims 12-13, Polizzotti fails to explicitly teach the processing device being integral or separate from the TOC analyzer. However, making two elements separate or integral would have been an obvious matter to one skilled in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered 
Regarding claim 14, Polizzotti teaches that the chemical addition is a controller and a programmable logic controller being a specific example of a controller used in the invention ([0039]).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998) as applied to claim 1 and 11 above, and further in view of Smith (US 2012/0125840).
Regarding claims 23-24, Polizzotti teaches multiple sensor units but fails to teach a means to measure the TOC within the flotation unit. Smith teaches that it is known to provide a plurality of sensors to measure various parameters within the different operating units, which include clarifiers and other tanks in order to monitor and optimize the performance of the various elements within the system ([0109]). As such, one skilled in the art with the references before them would have found it obvious to provide sensors capable of monitoring the desired properties (TOCs) in the lines as well as in any separators/clarifiers/flotation units in order to monitor the desired property and optimize the process accordingly. 

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues that Polizzotti teaches monitoring the TOCs in prior to the chemical feed system and not the inlet of the flotation unit as claimed. As taught by . 
Applicant also argues that Polizzotti fails to teach that the measurement of the TOCs in the inlet is used to determine a treatment protocol as Polizzotti teaches that the treatment protocol is based on values detected by the effluent of the flotation unit. Attention is directed to [0044] that states “a required percent reduction value can be calculated using information from the sensor package 115 between the skim tank 20 and the chemical feed system 90 and between the IGF or centrifugal separator unit 95, 30 and the ceramic membrane unit 40, and chemicals may be dosed according to a predetermined table or formula predicted to produce the required percentage reduction.” As such, Polizzotti explicitly states the limitation argued. 
It is noted that Applicant arguments directed to the 112 rejection for claims 5 and 18 is persuasive and the rejection is withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777